RENDERED: SEPTEMBER 11, 2020; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                             Court of Appeals

                             NO. 2020-CA-000134-ME



KYLE M. MARCUM                                                      APPELLANT



                  APPEAL FROM HARDIN CIRCUIT COURT
v.                 HONORABLE M. BRENT HALL, JUDGE
                       ACTION NO. 19-D-00733-001



KOUET MENG                                                             APPELLEE



                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **


BEFORE: CLAYTON, CHIEF JUDGE; DIXON AND JONES, JUDGES.

CLAYTON, CHIEF JUDGE: Kyle Marcum (“Marcum”) appeals from the Hardin

Circuit Court’s grant of an interpersonal protective order (“IPO”) against him after

finding that he had stalked Kouet Meng (“Meng”). Upon review of the record and

applicable law, we affirm.
                                 BACKGROUND

             Meng and Marcum were involved in a dating relationship for

approximately two years. The parties ended their relationship in October of 2019.

On December 13, 2019, Meng filed a petition for an IPO against Marcum. Meng

alleged the following in his petition for the IPO:

             [Marcum] let himself into my residence at 5:00 a.m.,
             knowing where I normally hide my key. I was asleep
             and did not hear him come in until he knocked on my
             bedroom door. Being asleep and not expecting anyone to
             show up at my place that early in the morning, I opened
             the door thinking there was some emergency. When I
             opened the door, he grabbed me, pushed me onto the bed,
             ripped my pants down, and “examined” me. He then
             accused me of cheating on him. [Marcum] and I had
             dated for two years until I broke up with him in October.
             Since this assault, he has stalked me physically and
             online. He showed up at my work on December 12th but
             I refused to come out and see him. He will call numerous
             times during the day and night. He sends numerous
             harassing text messages throughout the day and night.
             He accuses me of being a prostitute and threatened to tell
             my employer and my friends that I have sex for money
             unless I admitted to this lie. I refused to give in and now
             he has posted numerous Facebook posts telling lies about
             me. Even though I am an American citizen, he has
             threatened to call the police and have me deported. He
             has sent faceless, pornographic photos to my friends and
             told them it was me. The more I try to ignore him, the
             angrier he gets. I am afraid that he is going to do
             something bad to me, even kill me. His constant posts,
             text messages, and telephone calls to my friends and
             acquaintances in which he spreads lies about me are
             harming my reputation. I just want him to stop
             contacting me, harassing me, and stalking me and stay
             away from me.

                                         -2-
The circuit court issued a temporary IPO entered on December 17, 2019.

             Thereafter, the circuit court held a hearing related to the issues on

December 30, 2019. Meng testified at the hearing that the incidents and

allegations contained in his petition for the IPO were true. Meng additionally

testified that Marcum never made any express threats to physically or sexually

harm Meng or to cause him death. Moreover, Meng testified that, while the

incident in which Marcum entered Meng’s home occurred on December 6, 2019,

Meng waited until December 13 to file the petition for an IPO. Meng further

testified that he had gone to Marcum’s residence one time during that week.

Marcum exercised his Fifth Amendment right against self-incrimination at the

hearing and did not testify.

             At the conclusion of the hearing, the circuit court granted Meng an

IPO based on the circuit court’s finding that Marcum had stalked Meng. The IPO

stated that it was effective until December 30, 2021. This appeal followed.

                                    ANALYSIS

             a. Standard of Review

             A circuit court’s findings of fact will only be disturbed if clearly

erroneous. Kentucky Rule of Civil Procedure (CR) 52.01; Cherry v. Cherry, 634
S.W.2d 423, 425 (Ky. 1982). A finding of fact is clearly erroneous if it is not

supported by substantial evidence. Hunter v. Hunter, 127 S.W.3d 656, 659 (Ky.

                                          -3-
App. 2003) (citations omitted). “Substantial evidence is evidence, when taken

alone or in light of all the evidence, which has sufficient probative value to induce

conviction in the mind of a reasonable person.” Id. (citations omitted). We review

questions of law de novo. Id.

             In our review of an IPO, “the test is not whether we would have

decided it differently, but whether the findings of the [family] judge were clearly

erroneous or that he abused his discretion.” Cherry, 634 S.W.2d at 425 (citation

omitted). “Abuse of discretion occurs when a court’s decision is unreasonable,

unfair, arbitrary or capricious.” Castle v. Castle, 567 S.W.3d 908, 915 (Ky. App.

2019) (citation omitted). “[W]e give much deference to a decision by the family

court, but we cannot countenance actions that are arbitrary, capricious or

unreasonable.” Id. at 916 (citation omitted).

             b. Discussion

             A person may file a petition for an IPO if they are a victim of stalking.

See Kentucky Revised Statute (KRS) 456.030(1)(b). Marcum contends that the

circuit court’s finding that stalking occurred was not supported by substantial

evidence. Under the IPO statutes, the term “‘[s]talking’ refers to conduct

prohibited as stalking under KRS 508.140 or [KRS] 508.150[.]” KRS 456.010(7).

The two statutes contained in Chapter 508 describe the circumstances constituting

both first-degree and second-degree stalking. In the present case, Marcum’s


                                         -4-
conduct does not appear to satisfy the elements of first-degree stalking because

there have been no allegations that the elements of KRS 508.140(1)(b) were met.

             Alternately:

             A person is guilty of stalking in the second degree when
             he intentionally:

                (a) Stalks another person; and

                (b) Makes an explicit or implicit threat with the
                    intent to place that person in reasonable fear
                    of:

                   1. Sexual contact as defined in KRS
                      510.010;

                   2. Physical injury; or

                   3. Death.

KRS 508.150(1). The term “stalk” as used in this statute is defined as follows:

             (1) (a) To “stalk” means to engage in an intentional
             course of conduct:

                1. Directed at a specific person or persons;

                2. Which seriously alarms, annoys, intimidates,
                   or harasses the person or persons; and

                3. Which serves no legitimate purpose.

             (b) The course of conduct shall be that which would
             cause a reasonable person to suffer substantial mental
             distress.




                                         -5-
             (2) “Course of conduct” means a pattern of conduct
             composed of two (2) or more acts, evidencing a
             continuity of purpose.

KRS 508.130.

             In this case, Meng alleged that Marcum had – among other things –

utilized a hidden key to access Meng’s apartment unannounced at 5:00 in the

morning and assaulted him, harassed Meng via text messages and phone calls, and

shown up at Meng’s place of work unannounced. The foregoing actions meet the

definition of “stalk” as defined in KRS 508.130. Marcum’s actions constituted a

“course of conduct,” as they involved a pattern of conduct composed of two or

more acts. Further, the course of conduct was clearly intentional, directed at

Meng, seriously alarmed, annoyed, intimidated, or harassed Meng, served no

legitimate purpose, and would cause a reasonable person to suffer substantial

mental distress.

             Having met the definition of “stalk” under KRS 508.130, we must

also address whether Marcum’s actions would have satisfied the elements of

second-degree stalking as set forth in KRS 508.150(1). Marcum argues that,

because Meng acknowledged at the hearing that Marcum never made any verbal

threats to harm Meng, Marcum had made no “explicit or implicit threat with the

intent to place [Meng] in reasonable fear” of sexual contact, physical injury, or

death.


                                         -6-
              Such argument is unavailing. In Calhoun v. Wood, a panel of this

Court found that an implicit threat existed where an individual intentionally

damaged another individual’s car so that the vehicle would not operate properly.

516 S.W.3d 357, 361 (Ky. App. 2017). The Court did not require that the threat of

physical injury or death had to be directly communicated to the victim by the

perpetrator. Id. Rather, the perpetrator’s actions could be taken as an implicit

threat. Id.

              In the case sub judice, Marcum’s actions of intentionally entering

Meng’s home without permission and forcibly pulling down Meng’s pants could

be taken as an implicit threat of future assaults. Marcum’s conduct included not

only implicit threats of injury, but also actual physical contact.

              Based on Meng’s testimony, we conclude that the findings of the

circuit court were not clearly erroneous, as they were supported by Meng’s

testimony which the family court found credible. “[J]udging the credibility of

witnesses and weighing evidence are tasks within the exclusive province of the

trial court.” Moore v. Asente, 110 S.W.3d 336, 354 (Ky. 2003) (citation omitted).

Because Marcum’s actions toward Meng met the definition of “stalk” and Marcum

made an implicit threat with the intent to place Meng in reasonable fear of physical

injury, sexual contact, or death, the elements of second-degree stalking under KRS

508.150(1) were satisfied and the circuit court properly issued the IPO.


                                          -7-
                                CONCLUSION

            For the foregoing reasons, the order of the Hardin Circuit Court is

affirmed.



            ALL CONCUR.



BRIEFS FOR APPELLANT:                    BRIEF FOR APPELLEE:

John N. Nicholas                         M. Thomas Underwood
Elizabethtown, Kentucky                  Louisville, Kentucky




                                       -8-